DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to 02/01/2022 Amendment and RCE.
Claims 1-4, 6-9, 16-17, 19-24 and 26 are pending and examined.  Claims 5, 10-15, 18 and 25 have been cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-24, 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the memory device" on line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 1-3, 8-9, 16-17, 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,875,044 to Lee et al. (hereafter Lee).
Regarding independent claim 1, Lee teaches a system comprising: 
a memory device (FIG. 1: e.g. either first memory 370 or second memory 380); and 
a processing device (FIG. 1: controller 310A), operatively coupled with the memory device, to perform operations comprising: 
receiving a read request identifying a data unit of the memory device (FIG. 13: read request in step S210 for data unit corresponding to a read address, wherein the read address is a page address, a word line address or a block address, see 22:13-16); 
identifying a first set of data units associated with the data unit (FIG. 13: searching hash value tables for table having the hash values corresponding to the read address in step S220, which is in hash value table_1 for example), and wherein all data units in the first set of data units were programmed within a defined period of time associated with the first set of data units (FIGS. 2-4 and corresponding description); 
determining a first read voltage level associated with the first set of data units (FIG. 8: e.g. read voltage Vread6), wherein the first read voltage level is different from a second read voltage level associated with a second set of data units of the memory device (FIG. 8: e.g. Vread6 is different from Vread5
performing a read operation on the data unit of the memory device using the first read voltage level (FIG. 13: perform read operation in step S240); and 
FIG. 7: hash values stored in has value tables 343-1 to 343-m are initialized/erased at predetermined intervals, see 16:1-11).  
Lee doesn’t teach the strike through limitations. However, for special cases such as when the block corresponding to the read address is read, erased and re-written repeatedly for a short time before the hash value table_1 is initialized/erased, it would have been obvious to one with ordinary skill in the art to removing the data from the hash value table_1 responsive to the erasing of the block in order to preventing error of multiple hits in the hash value tables.
Regarding dependent claim 2, Lee teaches wherein the first set of data units is one of a plurality of sets of data units comprises (FIG. 3: e.g. hash value table_1 stores plurality of write addresses, each write address corresponding to one data unit, see 12:18-26), wherein each of the plurality of sets of data units were programmed within a separate associated defined period of time (FIGS. 3-4: hash values corresponding to write addresses are stored in first hash value table during first time interval TI1, and in second hash value table during second time interval TI2, 12:41-53 and 12:64-13:03).  
Regarding dependent claim 3, Lee teaches wherein the processing device to perform further operations comprising: receiving a program request identifying data to be stored on the memory device; programing the data to the data unit of the memory device; and assigning the data unit to a current set of data units, wherein the current set of data units comprises data units see FIGS. 3-4 and corresponding description).  
Regarding dependent claim 8, Lee teaches wherein the processing logic to perform further operations comprising: receiving a second read request identifying a second data unit of the memory device (FIG. 13: second read request in step S210 for data unit corresponding to a second read address);  identifying the second set of data units associated with the second data unit (FIG. 13: searching hash value tables for table having the hash values corresponding to the second read address in step S220, which is in hash value table_2 for example), wherein all data units in the second set of data units were programmed within a defined period of time associated with the second set of data units (FIGS. 2-4 and corresponding description); and performing a second read operation on the second data unit of the memory device using a second read voltage level associated with the second set of data units (FIG. 13: perform second read operation in step S240 with read voltage Vread5).  
Regarding dependent claim 9, Lee teaches wherein the processing logic to perform further operations comprising: receiving a third read request identifying data stored in a third data unit of the memory device; identifying a third set of data units associated with the third data unit, wherein the third set of data units is different than the first set of data units; determining a second read voltage level of the third set of data units; and performing a third read operation on the third data unit of the memory device using a second read voltage level associated with the third set of data units (FIG. 5, 8 and 13: e.g. data unit corresponding to third address of a third read request, which is in hash value table_3 for example; the corresponding read voltage is Vread4).  
Regarding independent claim 16, Lee teaches a non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to: 
receive a read request identifying a data unit of the memory device (FIG. 13: read request in step S210 for data unit corresponding to a read address, wherein the read address is a page address, a word line address or a block address, see 22:13-16); 
identify a first set of data units associated with the data unit (FIG. 13: searching hash value tables for table having the hash values corresponding to the read address in step S220, which is in hash value table_1 for example), and wherein all data units in the first set of data units were programmed within a defined period of time associated with the first set of data units (FIGS. 2-4 and corresponding description); 
determine a first read voltage level associated with the first set of data units (FIG. 8: e.g. read voltage Vread6), wherein the first read voltage level is different from a second read voltage level associated with a second set of data units of the memory device (FIG. 8: e.g. Vread6 is different from Vread5); 
perform a read operation on the data unit of the memory device using the first read voltage level (FIG. 13: perform read operation in step S240); and 
FIG. 7: hash values stored in has value tables 343-1 to 343-m are initialized/erased at predetermined intervals, see 16:1-11).  

Regarding dependent claim 17, Lee teaches wherein the processing device is further to: receive a program request identifying data to be stored on the memory device; program the data to the data unit of the memory device; and assign the data unit to a current set of data units, wherein the current set of data units comprises data units programmed within a current defined period of time (see FIGS. 3-4 and corresponding description).  
Regarding dependent claim 19, Lee teaches wherein the processing logic to perform further operations comprising: receiving a second read request identifying a second data unit of the memory device (FIG. 13: second read request in step S210 for data unit corresponding to a second read address);  identifying the second set of data units associated with the second data unit (FIG. 13: searching hash value tables for table having the hash values corresponding to the second read address in step S220, which is in hash value table_2 for example), wherein all data units in the second set of data units were programmed within a defined period of time associated with the second set of data units (FIGS. 2-4 and corresponding description); and performing a second read operation on the second data unit of the memory device using a second read voltage level associated with the second set of data units (FIG. 13: perform second read operation in step S240 with read voltage Vread5).  
Regarding dependent claim 20, Lee teaches wherein the processing logic to perform further operations comprising: receiving a third read request identifying data stored in a third data unit of the memory device; identifying a third set of data units associated with the third data unit, wherein the third set of data units is different than the first set of data units; determining a second read voltage level of the third set of data units; and performing a third read operation on the third data unit of the memory device using a second read voltage level associated with the third set of data units (FIG. 5, 8 and 13: e.g. data unit corresponding to third address of a third read request, which is in hash value table_3 for example; the corresponding read voltage is Vread4).
Regarding independent claim 21, Lee teaches a method comprising: 
receiving a read request identifying a data unit of a memory device (FIG. 13: read request in step S210 for data unit corresponding to a read address, wherein the read address is a page address, a word line address or a block address, see 22:13-16);
identifying a first set of data units associated with the data unit (FIG. 13: searching hash value tables for table having the hash values corresponding to the read address in step S220, which is in hash value table_1 for example), and wherein all data units in the first set of data units were programmed within a defined period of time associated with the first set of data units (FIGS. 2-4 and corresponding description); 
determining a first read voltage level associated with the first set of data units (FIG. 8: e.g. read voltage Vread6), wherein the first read voltage is different from FIG. 8: e.g. Vread6 is different from Vread5); 
performing a read operation on the data unit of the memory device using the firs read voltage level (FIG. 13: perform read operation in step S240); and 
FIG. 7: hash values stored in has value tables 343-1 to 343-m are initialized/erased at predetermined intervals, see 16:1-11).  
Lee doesn’t teach the strike through limitations. However, for special cases such as when the block corresponding to the read address is read, erased and re-written repeatedly for a short time before the hash value table_1 is initialized/erased, it would have been obvious to one with ordinary skill in the art to removing the data from the hash value table_1 responsive to the erasing of the block in order to preventing error of multiple hits in the hash value tables.
Regarding dependent claim 22, Lee teaches wherein the first set of data units is one of a plurality of sets of data units comprises (FIG. 3: e.g. hash value table_1 stores plurality of write addresses, each write address corresponding to one data unit, see 12:18-26), wherein each of the plurality of sets of data units were programmed within a separate associated defined period of time (FIGS. 3-4: hash values corresponding to write addresses are stored in first hash value table during first time interval TI1, and in second hash value table during second time interval TI2, 12:41-53 and 12:64-13:03).  
Regarding dependent claim 23, Lee teaches receiving a program request identifying data to be stored on the memory device; programing the data to the data unit of the memory device; and assigning the data unit to a current set of data units, wherein the current set of data see FIGS. 3-4 and corresponding description).  

Claims 4, 6-7, 24, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of US 8,072,805 to Chou et al. (hereafter Chou).
Regarding dependent claim 4, Lee teaches wherein to determine the first read voltage level associated with the first set of data units, the processing device to perform further operations comprising: determining whether a read voltage level is assigned to the first set of data units (see assignment in FIG. 8); responsive to determining that no read voltage level is assigned to the first set of data units: performing, using a default read voltage level (see 10:34-42), a first read operation of data stored in the data unit.  
However, Lee doesn’t teach the remaining limitations.
Chou teaches an operation memory controller (FIG. 6A: memory controller 52) to perform steps of determine the read voltage level comprising: determining whether a read voltage level is assigned (FIG. 2B: step 26); responsive to determining that no read voltage level is assigned: performing, using a default read voltage level, a first read operation of data stored (FIG. 2B: step 27); and responsive to determining that the first read operation failed (FIG. 2B: NO result in step 28): executing a read error handling operation to determine a second read voltage level, and assigning the second read voltage level (FIG. 2B: steps 24-25).
Since Lee and Chou are both from the same field of endeavor, the purpose disclosed by Chou would have been recognized in the pertinent art of Lee.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply the method suggested in Chou in the memory 
Regarding dependent claim 6, Chou teaches wherein the processing device to perform further operations comprising: responsive to determining that the read operation using the first read voltage level of the first set of data units failed (FIG. 2B: step 26): executing a read error handling operation to determine a third read voltage level, and assigning the third read voltage level to the first set of data units, replacing the second read voltage level (FIG. 2B: steps 24-25).
Regarding dependent claim 7, Goss teaches wherein to determine that the read operation failed, the processing logic to perform further operations comprising: determining that the read operation resulted in a read bit error rate (RBER) value that satisfies a threshold condition (i.e. when the number errors are correctable by not-shown ECC circuit, see 6:56-67).
Regarding dependent claims 24 and 26, see rejection applied to claims 4 and 6 above.

Response to Arguments
Applicant’s arguments with respect to claims 1, 16 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANTHU NGUYEN whose telephone number is (571)272-1881. The examiner can normally be reached M-F: 9:00AM - 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 13, 2022
/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824